        Case: 1:21-cv-01514-PAG Doc #: 1 Filed: 08/04/21 1 of 12. PageID #: 1




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 NASEER ALZUBAIDY                             )   CASE NO.:
 On behalf of himself and all others          )
 similarly situated,                          )   JUDGE
                                              )
               Plaintiff,                     )
   v.                                         )
                                              )
                                              )   PLAINTIFF’S CLASS AND
 HAYA G, INC.                                 )   COLLECTIVE ACTION
 c/o Statutory Agent Arshad Gheith            )   COMPLAINT UNDER THE FAIR
 27373 Tiller Drive                           )   LABOR STANDARD ACT AND
 Olmsted Township, OH 44138                   )   OHIO LAW
                                              )
               Defendant.                     )
                                              )
                                              )



        Plaintiff Nasser Alzubaidy, for his Class and Collective Action Complaint against

Defendant Haya G, Inc., states and alleges as follows.

                                   INTRODUCTION

        1.    This case challenges practices of Defendant by which it willfully violated

the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-219, as well as corresponding

provisions of state law.

        2.    Plaintiff brings this case as an FLSA “collective action” pursuant to 29

U.S.C. § 216(b), which provides that “[a]n action to recover the liability“ prescribed by

the FLSA “may be maintained against any employer … by any one or more employees

for and on behalf of himself or themselves and other employees similarly situated.“
      Case: 1:21-cv-01514-PAG Doc #: 1 Filed: 08/04/21 2 of 12. PageID #: 2




Plaintiff brings this case on behalf of himself and other “similarly-situated” persons

who may join the case pursuant to § 216(b) (“Potential Opt-Ins”).

       3.       Plaintiff also brings this case as a class action pursuant to Fed. R. Civ. P. 23

on behalf of himself and other members of a class of persons, defined herein, who assert

factually-related state-law claims.

                               JURISDICTION AND VENUE

       4.       This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28

U.S.C. § 1331 and 29 U.S.C. § 216(b).

       5.       This Court has supplemental jurisdiction over Plaintiff’s state law claims

because those claims are so related to the FLSA claims as to form part of the same case

or controversy.

       6.       Venue is proper in this judicial district and division pursuant to 28 U.S.C.

§ 1391(b) because Defendant resides in this district and division and a substantial part

of the events or omissions giving rise to Plaintiff’s claims occurred here.

                                           PARTIES

       7.       At all times relevant, Plaintiff Naseer Alzubaidy resided in this district

and division.

       8.       Defendant Haya G, Inc. is a corporation formed under the laws of Ohio.

According to records maintained by the Ohio Secretary of State, Haya G, Inc.’s statutory

agent for service of process is Arshad Gheith, 27373 Tiller Drive, Olmsted Township,

OH 44138.




                                                2
      Case: 1:21-cv-01514-PAG Doc #: 1 Filed: 08/04/21 3 of 12. PageID #: 3




       9.     Haya G’s principal office is located at 29917 Sycamore Oval, Westlake,

Ohio, within the geographic jurisdiction of this Court.

                              FACTUAL ALLEGATIONS

                                  Defendant’s Business

       10.    Haya G provides delivery services as a FedEx contractor. It operates a

fleet of roughly 25 delivery vehicles out of the FedEx terminal in Twinsburg, Ohio.

       11.    Almost the entire Haya G fleet consists of Chevrolet cargo vans with

Gross Vehicle Weight Ratings (“GVWR”) under 10,001 lbs. Plaintiff operated one of the

sub-10,001 lb. GVWR Chevrolet cargo vans almost every week.

       12.    Haya G operates solely intrastate. Employees never cross state lines in the

course and scope of their employment.

       13.    Haya G’s exclusive delivery territory, and thus all of Haya G’s delivery

destinations, are located in zip codes 44143, 44121, 44124, all within Ohio, and all within

the geographical jurisdiction of this Court. All pickups are returned to the FedEx

terminal in Twinsburg.

                         Plaintiff’s Employment by Defendants

       14.    Plaintiff worked for the Defendant as a non-exempt vehicle driver, and his

primary duty was delivering packages to residences.

       15.    The Potential Opt-Ins and Ohio Class Members are likewise non-exempt

delivery drivers for Defendant, with the primary duty of delivering packages to

residences.




                                             3
        Case: 1:21-cv-01514-PAG Doc #: 1 Filed: 08/04/21 4 of 12. PageID #: 4




        16.   Plaintiff Alzubaidy worked for Defendant from late 2013 through January

2021.

        17.   If Plaintiff worked Monday through Friday, he was paid a flat wage per

week. That wage was $300 per week from his start date through roughly the beginning

2018, was bumped up to $500 per week in or around the beginning of 2018, bumped up

again to $750 per week for a short period in 2018, then back down to $500 from December

2018 through the date of his departure from employment with Defendant.

        18.   Plaintiff worked at least 45-50 hours most weeks. If he missed a day of work

for any reason, his weekly wage would be cut by 1/5th of that weekly wage.

        19.   Plaintiff, the Potential Opt-Ins, and the Ohio Class Members were at all

times non-exempt employees entitled to overtime compensation as herein alleged.

        20.   Defendant was the W-2 employer of Plaintiff, the Potential Opt-Ins, and

the Ohio Class Members, and was an “employer” within the meaning of the FLSA, 29

U.S.C. § 203(d), and corresponding provisions of state law.

                     Defendant’s Failure to Pay Minimum Wages
                           and Overtime Compensation

        21.   Plaintiff, the Potential Opt-Ins, and the Ohio Class Members frequently

worked more than forty hours in a single workweek.

        22.    The FLSA and Ohio law required Defendant to pay Plaintiff, the Potential

Opt-Ins, and the Ohio Class Members at least Ohio’s minimum wage for all hours

worked and overtime compensation at one and one-half times their “regular rate” for

all hours worked in excess of forty hours in a workweek.




                                            4
      Case: 1:21-cv-01514-PAG Doc #: 1 Filed: 08/04/21 5 of 12. PageID #: 5




       23.    However, the Defendant failed to pay them statutorily-required wages

and overtime compensation.

       24.    Defendant knew its employees were entitled to the unpaid wages and

overtime compensation under the law, or acted in reckless disregard for whether its

employees were so entitled.

                           COLLECTIVE ACTION ALLEGATIONS

       25.    Plaintiff incorporates by reference the foregoing allegations as if fully

rewritten herein.

       26.    Plaintiff brings this case as an FLSA “collective action” pursuant to 29

U.S.C. § 216(b), which provides that “[a]n action to recover the liability” prescribed by

the FLSA “may be maintained against any employer … by any one or more employees

for and in behalf of himself or themselves and other employees similarly situated.“

       27.    The Potential Opt-Ins who are “similarly situated” to Plaintiff with respect

to Defendant’s FLSA violations consist of:

              All current and former vehicle drivers for Defendant who worked
              during the period three years preceding the commencement of this
              action to the present.

       28.    Such persons are “similarly situated” with respect to Defendant’s FLSA

violations. All were subjected to and injured by Defendant’s unlawful practice of

failing to pay minimum wages and overtime compensation to its employees, and all

have the same claims against Defendant for unpaid minimum wages and overtime

compensation as well as for liquidated damages, attorneys’ fees, and costs.




                                             5
       Case: 1:21-cv-01514-PAG Doc #: 1 Filed: 08/04/21 6 of 12. PageID #: 6




       29.    Conditional certification of this case as a collective action pursuant to 29

U.S.C. § 216(b) is proper and necessary so that such persons may be sent a Court-

authorized notice informing them of the pendency of the action and giving them the

opportunity to “opt in.”

       30.    Plaintiff cannot yet state the exact number of similarly-situated persons

but avers, upon information and belief, that they consist of more than one hundred such

persons. Such persons are readily identifiable through the records Defendant

maintained, and were required to maintain, pursuant to the FLSA and Ohio law. 29

U.S.C. § 211(c) & 29 C.F.R. § 215.2; Ohio Const. art. II, § 34a.

                            CLASS ACTION ALLEGATIONS

       31.    Plaintiff incorporates by reference the foregoing allegations as if fully

rewritten herein.

       32.    Plaintiff brings this case on behalf of himself and other members of a

proposed Ohio Class, defined as:

              All current and former vehicle drivers for Defendant who worked
              during the period three years preceding the commencement of this
              action to the present.

       33.    The Ohio Class is so numerous that joinder of all Class Members is

impracticable. Plaintiff cannot yet state the exact number of Class Members but avers,

upon information and belief, that they consist of more than one hundred persons. The

number of Class Members as well as their identities are ascertainable from records

Defendant maintained, and were required to maintain, pursuant to the FLSA and Ohio

law. 29 U.S.C. § 211(c) & 29 C.F.R. § 215.2; Ohio Const. art. II, § 34a.




                                              6
       Case: 1:21-cv-01514-PAG Doc #: 1 Filed: 08/04/21 7 of 12. PageID #: 7




       34.    There are questions of law or fact common to the Ohio Class, including

but not limited to:

     a)   Whether Plaintiff and other Class Members were paid at least requisite
minimum wages for all hours worked.

       b)     Whether Plaintiff and other Class Members were paid overtime
compensation at one and one-half times their “regular rate” for all hours worked in
excess of forty hours per workweek.

     c)   Whether Plaintiff and other Class Members are entitled to unpaid
minimum wages and/or overtime compensation, and in what amount.

     d)     Whether Plaintiff and other Class Members are entitled to liquidated
damages, and in what amount.

       35.    Plaintiff’s claims are typical of the claims of other members of the Ohio

Class. Plaintiff’s claims arise out of the same uniform course of conduct by Defendant,

and are based on the same legal theories, as the claims of other Class Members.

       36.    Plaintiff will fairly and adequately protect the interests of the Ohio Class.

Plaintiff’s interests are not antagonistic to, but rather are in unison with, the interests of

other Class Members. Plaintiff’s counsel has broad experience in handling class action

litigation, including wage-and-hour litigation, and is fully qualified to prosecute the

claims of the Ohio Class in this case.

       37.    The questions of law or fact that are common to the Ohio Class

predominate over any questions affecting only individual members. The primary

questions that will determine Defendant’s liability to the class, listed above, are

common to the class as a whole, and predominate over any questions affecting only

individual class members.




                                              7
      Case: 1:21-cv-01514-PAG Doc #: 1 Filed: 08/04/21 8 of 12. PageID #: 8




       38.    A class action is superior to other available methods for the fair and

efficient adjudication of this controversy. Requiring class members to pursue their

claims individually would entail a host of separate suits, with concomitant duplication

of costs, attorneys’ fees, and demands on court resources. Many class members’ claims

are sufficiently small that they would be reluctant to incur the substantial cost, expense,

and risk of pursuing their claims individually. Certification of this case as a class action

pursuant to Fed. R. Civ. P. 23 will enable the issues to be adjudicated for all class

members with the efficiencies of class litigation.

                                  COUNT ONE
                    (FLSA Minimum Wage and Overtime Violations)

       39.    Plaintiff incorporates by reference the foregoing allegations as if fully

rewritten herein.

       40.    Plaintiff brings this claim for violation of the FLSA’s minimum wage and

overtime provisions on behalf of himself and the Potential Opt-Ins. Plaintiff’s written

consent to becoming a party to this action pursuant to § 216(b) is filed herewith.

       41.    The FLSA required Defendant to pay its non-exempt employees at least

the minimum wage, and to pay them overtime compensation at one and one-half times

their “regular rate” for all hours worked in excess of forty hours in a workweek. 29

U.S.C. §§ 206, 207(e)(3); 29 C.F.R. 778.117.

       42.    Defendant failed to pay minimum wages and overtime compensation to

Plaintiff and the Potential Opt-Ins in violation of the FLSA.




                                               8
      Case: 1:21-cv-01514-PAG Doc #: 1 Filed: 08/04/21 9 of 12. PageID #: 9




       43.     By engaging in these practices, Defendant willfully violated the FLSA and

regulations thereunder that have the force and effect of law.

       44.     As a result of Defendant’s violations of the FLSA, Plaintiff and the

Potential Opt-Ins were injured in that they did not receive minimum wages and

overtime compensation due to them pursuant to the FLSA. Section 216(b) of the FLSA

entitles them to an award of unpaid minimum wages and overtime compensation, as

well as “an additional equal amount as liquidated damages.” Section 216(b) further

provides that “[t]he court … shall, in addition to any judgment awarded to the plaintiff

or plaintiffs, allow a reasonable attorney’s fee to be paid by the defendant, and costs of

the action.”

                                     COUNT TWO
                            (Ohio Minimum Wage Violations)

       45.     Plaintiff incorporates by reference the foregoing allegations as if fully

rewritten herein.

       46.     The Ohio Fair Minimum Wage Amendment (“OMFWA”), Ohio

Constitution art. II, § 34a, required Defendant to pay its employees at least the

minimum wage.

       47.     Defendant failed to pay minimum wages to Plaintiff, the Potential Opt-Ins

in Ohio, and the Ohio Class Members, in violation of the OMFWA. The OMFWA

entitles them to “equitable and monetary relief” including “two times the amount of the

back wages.”




                                              9
       Case: 1:21-cv-01514-PAG Doc #: 1 Filed: 08/04/21 10 of 12. PageID #: 10




                                    COUNT THREE
                               (Ohio Overtime Violations)

        48.   Plaintiff incorporates by reference the foregoing allegations as if fully

rewritten herein.

        49.   At all times relevant, Defendant was an employer covered by the Ohio

overtime compensation statute, Ohio Rev. Code Ann. § 4111.03.

        50.   The Ohio overtime compensation statute, Ohio Rev. Code Ann. § 4111.03,

required Defendant to pay overtime compensation at one and one-half times the

employees’ “regular rate” for all hours worked in excess of forty hours in a workweek.

The calculation of the “regular rate” must include “all remunerations for employment

paid to, or on behalf of, the employee.” Ohio Rev. Code Ann. § 4111.03(A).

(incorporating FLSA standards); 29 U.S.C. § 207(e)(3); 29 C.F.R. 778.117 (FLSA

requirements incorporated by Ohio Rev. Code Ann. § 4111.03(A)).

        51.   Defendant violated the Ohio overtime compensation statute, Ohio Rev.

Code Ann. § 4111.03, by failing to pay overtime compensation to its employees when

due.

        52.   Defendant’s violations of Ohio Rev. Code Ann. § 4111.03 injured Plaintiff,

the Potential Opt-Ins in Ohio, and the Ohio Class Members in that they did not receive

overtime compensation due to them pursuant to that statute.

        53.   Ohio Rev. Code Ann. § 4111.10(A) provides that Defendant, having

violated § 4111.03, is “liable to the employee[s] affected for the full amount of the

overtime wage rate, less any amount actually paid to the employee[s] by the employer,

and for costs and reasonable attorney’s fees as may be allowed by the court.”


                                             10
Case: 1:21-cv-01514-PAG Doc #: 1 Filed: 08/04/21 11 of 12. PageID #: 11




                           PRAYER FOR RELIEF

 WHEREFORE, Plaintiff respectfully requests that the Court:

 A.    Conditionally certify this case as an FLSA “collective action”
       pursuant to 29 U.S.C. § 216(b) and direct that Court-approved
       notice be issued to similarly-situated persons informing them of
       this action and enabling them to opt in;

 B.    Certify this case as a class action pursuant to Fed. R. Civ. P. 23 on
       behalf of Plaintiff and other members of the Ohio Class;

 C.    Enter judgment against Defendants and in favor of Plaintiff, the
       Opt-Ins who join this case pursuant to 29 U.S.C. § 216(b), and the
       Ohio Class;

 D.    Award compensatory damages to Plaintiff, the Opt-Ins who join
       this case pursuant to 29 U.S.C. § 216(b), and the Ohio Class in the
       amount of their unpaid wages and commissions, as well as
       liquidated damages in an equal amount;

 E.    Award Plaintiff his costs and attorneys’ fees incurred in
       prosecuting this action and such further relief as the Court deems
       equitable and just.



                                           Respectfully submitted,

                                           s/ Scott D. Perlmuter
                                           Scott D. Perlmuter (0082856)
                                           4106 Bridge Ave.
                                           Cleveland, Ohio 44113
                                           216-308-1522
                                           scott@tittlelawfirm.com

                                           Counsel for Plaintiff




                                      11
Case: 1:21-cv-01514-PAG Doc #: 1 Filed: 08/04/21 12 of 12. PageID #: 12




                              JURY DEMAND

 Plaintiff hereby demands a trial by jury on all issues so triable.

                                             s/ Scott D. Perlmuter
                                             Scott D. Perlmuter (0082856)




                                        12
